1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 HORTENCIA TARAZON,

 8          Platiniff-Appellee,

 9 v.                                                                                     No. 30,280

10 MARY ZUMWALT, f/k/a MARY
11 MCCLURE, f/k/a MARY LOU MCMILLEN,

12          Defendant-Appellant.

13 APPEAL FROM THE DISTRICT COURT OF LUNA COUNTY
14 Gary M. Jeffreys, District Judge

15 Kieran F. Ryan
16 Las Cruces, NM

17 for Appellee

18 May Zumwalt
19 Deming, NM

20 Pro Se Appellant

21                                 MEMORANDUM OPINION

22 SUTIN, Judge.
1       Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.

4       AFFIRMED.

5       IT IS SO ORDERED.



6                                        __________________________________
7                                        JONATHAN B. SUTIN, Judge

8 WE CONCUR:



 9 _________________________________
10 MICHAEL D. BUSTAMANTE, Judge



11 _________________________________
12 MICHAEL E. VIGIL, Judge




                                           2